Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	 Claims 1-7 have been examined in this application. This communication is the first action on the merits.
Drawings
3.	The drawings filed on 9/15/20 are acceptable for examination proceedings.
Allowable Subject Matter
4. 	The following is an examiner’s statement of reasons for allowance for claim 7:  
The closest prior art Imgrund (US Pub: 2007/0072144) disclose a method for manufacturing a wire for a dentition maintenance process (e.g., The software also allows the orthodontist to selectively place virtual brackets on the tooth models and design a customized archwire for the patient given the selected bracket positions. When the orthodontist has finished designing the orthodontic appliance for the patient, digital information regarding the patient, the malocclusion, and a desired treatment plan for the patient is sent over the communications medium to the appliance service center 26. A customized orthodontic archwire and a device for placement of the brackets on the teeth at the selected location is manufactured at the service center and shipped to the clinic 22) (Para. [0120]), the method comprising: obtaining present teeth data of a patient (e.g., FIG. 1 is an illustration of an orthodontic care system 10 incorporating a scanner system 12. The scanner system is used to acquire three-dimensional information of the dentition and associated anatomical structures of a patient. The scanner system may comprise a CT scanner, a hand held scanner, a laser scanner or any other scanning device) (Para. [0118], also refer to Para. [0119]), the present teeth data being indicative of one or more of a position or an orientation of one or more teeth included in the present teeth data after an orthodontic process begins; generating final teeth data, the final teeth data being indicative of one or more of a goal position or a goal orientation of the one or more teeth included in the present teeth data upon completion of the orthodontic process  (e.g.,  The treatment planning software can be considered an interactive, computer-based computer aided design and computer aided manufacturing (CAD/CAM) system for orthodontics. The apparatus is highly interactive, in that it provides the orthodontist with the opportunity to both observe and analyze the current stage of the patient's condition, and to develop and specify a target or desired stage. Further, the apparatus provides for simulation of tooth movement between current and target stages) (Para. [0122], also refer to Para. [0123]).
Getto (US PG Pub: 2011/0270583) disclose comparing the present teeth data to the final teeth data (e.g., Interactive, computer-based treatment monitoring is a significant advantage provided by the treatment planning and appliance design aspects of the system described herein. Typically, when the patient comes into the office during treatment, they will be scanned and a new digital model of the dentition is acquired. From this new model, differences between the current situation and the original malocclusion, and differences between the current situation and the target situation or pre-defined limits or treatment stages as defined earlier can be determined. These differences can be quantified with precision. For example, a point on the tooth in the current model is selected, and the model of the tooth at the original malocclusion is overlaid on the screen. The superposition of the two teeth allows the user to view the change in position that has occurred. The measurement marker features described earlier allow the user to quantify precisely the amount of movement) (Para. [0085]);
and manufacturing the wire for the dentition maintenance process based on a compared value, the compared value being a difference between the present teeth data to the final teeth data (e.g., The adjusted customized arch-wire can be designed after an initial customized arch-wire has been used to treat a patient and is at or near equilibrium. The initial custom arch-wire is first designed by producing a 3D computer-based, geometrical model of a patient's dentition, locating brackets on the digital tooth model, moving the digital tooth models to planned final positions and orientations, and then calculating a wire which fits in the slots of the brackets while the teeth are at their planned final positions and exerts no forces on the brackets. This wire is produced according to the design and delivered to the practitioner who subsequently inserts the wire into the brackets in the patient's mouth) (Para. [0087]).
None of the prior art on record taken either alone or in obvious combination disclose “wherein, in the manufacturing the wire for the dentition maintenance process, a compensation algorithm is generated by using predetermined elastic restoring force data based on kinds of the wires for the dentition maintenance process, the amount of deformation of the wire for the dentition maintenance process corresponding to a set of teeth of the patient is determined, the amount of deformation of the wire for the dentition maintenance process is calculated by adding the amount of deformation of the wire based on the final teeth data to the amount of deformation of the wire compensated by the compensation algorithm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Claim 6 includes the same allowable subject matter as claim 7 and is allowable once it overcome the mentioned below 112(b) rejection.
6.	Claim 1-5 are allowable over the prior art. Claim 1-5 are allowed once it overcome the mentioned below 112(b) rejection and double patenting rejection.
In regard to independent claim  1, the closest prior art Imgrund (US Pub: 2007/0072144) disclose system of manufacturing a wire for an orthodontic process  (e.g., The software also allows the orthodontist to selectively place virtual brackets on the tooth models and design a customized archwire for the patient given the selected bracket positions. When the orthodontist has finished designing the orthodontic appliance for the patient, digital information regarding the patient, the malocclusion, and a desired treatment plan for the patient is sent over the communications medium to the appliance service center 26. A customized orthodontic archwire and a device for placement of the brackets on the teeth at the selected location is manufactured at the service center and shipped to the clinic 22) (Para. [0120]) [and a wire for a dentition maintenance process], the system comprising: a teeth data obtaining part configured to obtain present teeth data of a patient (e.g., FIG. 1 is an illustration of an orthodontic care system 10 incorporating a scanner system 12. The scanner system is used to acquire three-dimensional information of the dentition and associated anatomical structures of a patient. The scanner system may comprise a CT scanner, a hand held scanner, a laser scanner or any other scanning device) (Para. [0118], also refer to Para. [0119]), the present teeth data being indicative of one or more of a position or an orientation of one or more teeth included in the present teeth data before or after the orthodontic process begins; a simulating part configured to generate final teeth data, the final teeth data being indicative of one or more of a goal position or a goal orientation of the one or more teeth included in the present teeth data upon completion of the orthodontic process (e.g.,  The treatment planning software can be considered an interactive, computer-based computer aided design and computer aided manufacturing (CAD/CAM) system for orthodontics. The apparatus is highly interactive, in that it provides the orthodontist with the opportunity to both observe and analyze the current stage of the patient's condition, and to develop and specify a target or desired stage. Further, the apparatus provides for simulation of tooth movement between current and target stages) (Para. [0122], also refer to Para. [0123]);
Getto (US PG Pub: 2011/0270583) disclose a system for manufacturing a wire for a dentition maintenance process (e.g., The adjusted customized arch-wire can be designed after an initial customized arch-wire has been used to treat a patient and is at or near equilibrium. The initial custom arch-wire is first designed by producing a 3D computer-based, geometrical model of a patient's dentition, locating brackets on the digital tooth model, moving the digital tooth models to planned final positions and orientations, and then calculating a wire which fits in the slots of the brackets while the teeth are at their planned final positions and exerts no forces on the brackets. This wire is produced according to the design and delivered to the practitioner who subsequently inserts the wire into the brackets in the patient's mouth) (Para. [0087]).	
	 None of the prior art on record taken either alone or in obvious combination disclose “compare a predetermined threshold value to a compared value, the compared value being a difference between the present teeth data of the patient and the final teeth data, and the predetermined threshold value being a maximum allowable difference between the present teeth data of the patient and the final teeth data, serving as a reference value for determining whether the orthodontic process is completed; and a wire manufacturing part configured to selectively manufacture (1) the wire for a step of the orthodontic process based on a determination that the orthodontic process should continue or (2) the wire for the dentition maintenance process based on a determination that the orthodontic process is completed.”
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10952820. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “A system of manufacturing a wire” of instant application is anticipated by “A of manufacturing a wire” of US Patent. 10952820.
 Claim 1 of this instant application

Claim 1 of the Patent:10952820
A system of manufacturing a wire for an orthodontic process and a wire for a dentition maintenance process, the system comprising: a teeth data obtaining part configured to obtain present teeth data of a patient, the present teeth data being indicative of one or more of a position or an orientation of one or more teeth included in the present teeth data before or after the orthodontic process begins;

A method for manufacturing a wire for an orthodontic process and a wire for a dentition maintenance process, the method comprising: obtaining present teeth data of a patient, the present teeth data being indicative of one or more of a position or an orientation of one or more teeth included in the present teeth data before or after the orthodontic process begins;
a simulating part configured to generate final teeth data, the final teeth data being indicative of one or more of a goal position or a goal orientation of the one or more teeth included in the present teeth data upon completion of the orthodontic process;

generating final teeth data, the final teeth data being indicative of one or more of a goal position or a goal orientation of the one or more teeth included in the present teeth data upon completion of the orthodontic process;
a calculating part configured to compare a predetermined threshold value to a compared value, the compared value being a difference between the present teeth data of the patient and the final teeth data, and the predetermined threshold value being a maximum allowable difference between the present teeth data of the patient and the final teeth data, serving as a reference value for determining whether the orthodontic process is completed;

comparing a predetermined threshold value to a compared value, the compared value being a difference between the present teeth data of the patient and the final teeth data, and the predetermined threshold value being a maximum allowable difference between the present teeth data of the patient and the final teeth data, serving as a reference value for determining whether the orthodontic process is completed;
and a wire manufacturing part configured to selectively manufacture (1) the wire for a step of the orthodontic process based on a determination that the orthodontic process should continue or (2) the wire for the dentition maintenance process based on a determination that the orthodontic process is completed,


and selectively manufacturing (1) the wire for a step of the orthodontic process based on a determination that the orthodontic process should continue (2) the wire for the dentition maintenance process based on a determination that the orthodontic process is completed,
wherein the wire manufacturing part is configured to determine that the orthodontic process should continue based on a determination that the compared value is greater than the predetermined threshold value,

wherein the determination that the orthodontic process should continue is based on a determination that the compared value is greater than the predetermined threshold value,
the wire manufacturing part is configured to determine that the orthodontic process is 36completed based on a determination that the compared value is less than or equal to the predetermined threshold value, the orthodontic process causes one or more of the position or the orientation of the one or more teeth included in the present teeth data to be changed,

the determination that the orthodontic process is completed is based on a determination that the compared value is less than or equal to the predetermined threshold value, the orthodontic process causes one or more of the position or the orientation of the one or more teeth included in the present teeth data to be changed,
and the detention maintenance process causes one or more of the position or the orientation of the one or more teeth included in the present teeth data to be maintained.

and the detention maintenance process causes one or more of the position or the orientation of the one or more teeth included in the present teeth data to be maintained. 



9.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and claim 3 of U.S. Patent No. 10952820. Although the claims at issue are not identical, they are not patentably distinct from each other.
10.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 5 of U.S. Patent No. 10952820. Although the claims at issue are not identical, they are not patentably distinct from each other.
11.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10952820. Although the claims at issue are not identical, they are not patentably distinct from each other.
12.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10952820. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “teeth data obtaining part configured to obtain”, “simulating part configured to generate”, “calculating part configured to compare”, “wire manufacturing part configured to selectively manufacture”, “wire manufacturing part configured to determine” in claim 1,
 “target data generating part generating configured to generate ”, “target data selecting part selecting configured to select ” in claim 2,
“teeth data obtaining part configured to obtain”, “target data selecting part selecting configured to select ” in claim 3,
“correcting part generating configured to generate ” in claim 4-5,
 “teeth data obtaining part configured to obtain”, “simulating part configured to generate”, “a calculating part configured to compare”, “a wire manufacturing part configured to manufacture”, “wire manufacturing part configured to determine”  in claim 6,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner unable to figure out the device or part that performing the claimed function based on the filed disclosure of the current case. Please see the 112(b) rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claim limitation “teeth data obtaining part configured to obtain”, “simulating part configured to generate”, “calculating part configured to compare”, “wire manufacturing part configured to selectively manufacture”, “wire manufacturing part configured to determine” in claim 1,
 “target data generating part generating configured to generate ”, “target data selecting part selecting configured to select ” in claim 2,
“teeth data obtaining part configured to obtain”, “target data selecting part selecting configured to select ” in claim 3,
“correcting part generating configured to generate ” in claim 4-5,
 “teeth data obtaining part configured to obtain”, “simulating part configured to generate”, “a calculating part configured to compare”, “a wire manufacturing part configured to manufacture”, “wire manufacturing part configured to determine”  in claim 6,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The PG Pub: 2020/0405452 of the current case mentioned in Para. [0073] that the teeth data obtaining part as a 3D scanner. The PG Pub also disclose the different a simulating part 20, a target data generating part 30, a target data selecting part 40, a calculating part 50, a wire manufacturing part 60 and a correcting part 70 (Para. [0070], also refer to Para. [0079], [0088]-[0090], [0095], [0102]-[0103]). However none of the mentioned paragraphs or other paragraph disclose the different part as a device or a structure which does perform the simulation, selection, calculation etc. function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
15. 	For the examination purpose the rejected claimed limitations under 112(b) are interpreted as written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lai (US PG Pub: 2003/0059736) disclose the method of analyzing an orthodontic treatment comprising: modeling first positions of a patient's teeth; modeling desired second positions of the patient's teeth; and, performing a finite element analysis based on the orthodontic treatment and a movement of the patient's teeth between the first and second positions (Para. [0001]). However if fails to teach the allowable matter of claim 7 and claim 1.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116